          Case 1:17-cr-00301-XR Document 180 Filed 10/18/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF TEXAS

                                      AUSTIN DIVISION


UNITED STATES OF AMERICA                         (
                                                 (
V.                                               (   CAUSE NO. A -17-CR-301-XR(1)
                                                 (
MICHAEL HERMAN                                   (



                                     NOTICE OF APPEAL

        NOW COMES Michael Herman, by and through his undersigned attorney, and hereby

gives notice of appeal to the United States Court of Appeals for the Fifth Circuit from this Court’s

order denying his Motion for Bond (docket entry 172). The text order was entered on October 07,

2019.

        DATED this the 18th day of October, 2019.

                                              Respectfully submitted.

                                              MAUREEN SCOTT FRANCO
                                              Federal Public Defender



                                              /S/__________________________________
                                              DAVID M.C. PETERSON
                                              Assistant Federal Public Defender
                                              Western District of Texas
                                              504 Lavaca, Suite 960
                                              Austin, Texas 78701
                                              (512) 916-5025
                                              (512) 916-5035 (FAX)
                                              Bar Number: California 254498

                                              Attorney for Defendant
         Case 1:17-cr-00301-XR Document 180 Filed 10/18/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 18th of October, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such filing to the

following:

David Zisserson                                      Robert Andrew Kemins
U.S. Department of Justice                           U.S. Department of Justice
Tax Division                                         Trial Attorney, Tax Division
150 M Street, N.E.                                   717 North Harwood, Suite 400
4 Constitution Square                                Dallas, TX 75201
Washington, DC 20002
                                             __________________________________________
                                             /s/ DAVID M.C. PETERSON
